Title: To Thomas Jefferson from Peter Pelty, 10 July 1824
From: Pelty, Peter
To: Jefferson, Thomas

Honourd SirThe person who presents those papers for your perusal hopes that they may in some measure be pleasing to you i compiled them & got them printed in New York in order to keep my teeth a going on my long journey but i can assure you sir that the scacity of mony & the taste for such papers so little that i cant sell three of them in a Week, & as none but Republicans Will by them i can Expect no pity from the other side but i find the people of this state very hospitable so that i can safely say that they think more of a Quid of tobeko in the north than the do of a meal of Vituals in this State: tho’ i bleive if i brought a parcel of blackgard ballasts i could sell ten of them for the one i of those, but if i can’t get a bit of without Vending such as them i Will beg it & to beg i am ashamed Now sir if you Would be so good as to spare me some trifle to help me on my journey, I shall be obligated the remainder of my days to pray to father of all our merceys to grant you Immortal part & a place in one of his heavenly mansionsWhich may be your happy lot is the fervant prayer of Your humble servtPeter PeltyA native of Ireland & an avow’d to all Despots